Citation Nr: 0707298	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-20 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for residuals of shrapnel wound of the right 
shoulder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K.J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969, and from September 1971 to November 1972.  This 
appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision by a Regional Office (RO) of 
the United States Department of Veterans Affairs (VA).  In 
that decision, the RO granted service connection for 
residuals of shrapnel wound of the right shoulder, and 
assigned a 10 percent rating for that disability.  The 
veteran appealed for a higher rating.  Notably, the appealed 
the initial 10 percent rating that the RO assigned, in a 
March 2005 rating decision, for service-connected post-
traumatic stress disorder (PTSD).  In a June 2005 rating 
decision, the RO increased the initial rating to 30 percent.  
The veteran subsequently indicated that he agreed to the 30 
percent rating, and was not presently seeking a rating higher 
than 30 percent.  Thus, there is no appeal before the Board 
on the issue of the rating for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action on his part is required.


REMAND

Service medical records show that, in June 1968, the veteran 
sustained a fragment wound in the right shoulder.  The wound 
was irrigated, debrided and closed with Nylon under a local 
anesthetic.  On follow-up a few days later, the treating 
practitioner noted decreased motion in the right shoulder, 
and referred the veteran for physical therapy.  He was 
provided a diagnosis of "FW R shoulder, no artery or nerve 
involvement" after a 12-day period of hospitalization.  The 
October 1969 service separation examination described a 
"[f]lesh wound" of the right shoulder with no sequela.

VA's regulations presume a muscle injury due to the effects 
missile wounds and provide for a "slight" muscle injury 
even in the absence of the cardinal signs or symptoms of 
muscle disability.  38 C.F.R. § 4.56 (2006).  In effect, an 
automatic rating might be assignable based solely on the type 
of injury.  See Beyrle v. Brown, 9 Vet. App. 377, 385 (1996) 
(discussing the holding in Myler v. Derwinski, 1 Vet. App. 
571 (1991).  In this case, the RO has evaluated the service 
connected disability under diagnostic criteria pertaining to 
musculoskeletal disabilities.  The RO has neither identified 
the muscle group(s) that may be involved in the shrapnel 
wound injury nor considered the criteria for evaluating a 
muscle injury.  The veteran must be provided notice of the 
schedular criteria for evaluating muscle disabilities, and 
provided VA examination to determine the current severity of 
his residuals of shrapnel wound to the right shoulder that 
identifies the muscle group(s) affected and all resulting 
pathology.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Provide the veteran with the following:
        a) request the veteran to identify all 
current providers of treatment for his residuals 
of shrapnel wound to the right shoulder;
        b) notify him of the schedular criteria for 
evaluating muscle disabilities; and
        c) notify him of the criteria for 
establishing an effective date of award consistent 
with the holding in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Upon the receipt of any additional evidence 
and/or information, the veteran should be afforded 
VA muscle examination to determine the current 
severity of his residuals of shrapnel wound to the 
right shoulder that identifies the muscle group(s) 
affected and all resulting pathology.  All 
indicated tests should be performed.  The examiner 
should be requested to provide the following 
findings and opinions:
        a) identify the muscle group(s) involved as a 
result of the shrapnel wound injury to the right 
shoulder;
        b) identify all current pathology related to 
the service connected residuals of shrapnel wound 
injury to the right shoulder; and
        c) describe the functional disability, if 
any, involved in the veteran's particular muscle 
injury, including the presence or absence of loss 
of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, and 
uncertainty of movement; the right shoulder should 
be compared to the left shoulder.

The clinical findings and reasoning which form the 
basis of the opinion(s) should be clearly set 
forth.

3.  Thereafter, readjudicate the claim.  In so 
doing, the RO should identify the muscle group(s) 
involved and apply the appropriate criteria for 
rating muscle disabilities.  If any benefits 
sought on appeal remain denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


